      Case 1-13-45519-nhl            Doc 474        Filed 10/03/19   Entered 10/03/19 15:23:56




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK (BROOKLYN DIVISION)
---------------------------------------------------------------x Case No. 13-45519-nhl
IN RE: Herman Segal,

                                                                         Chapter 7

                                                              NOTICE OF MOTION FOR RELEIF
                                                              FROM THE AUTOMATIC STAY OR IN
                                                              THE ALTERNATIVE A DECLARATORY
                                                              JUDGEMENT THAT THERE IS NO
                                                              STAY IN EFFECT WITH RESPECT TO
                                                              THE DEBTOR’S OCCUPANCY AT THE
                                                              PREMISES KNOWN AS 4115 QUENTIN
                                                              ROAD, BROOKLYN, NEW YORK

                                             Debtor
---------------------------------------------------------------x

NOTICE OF MOTION FOR AN ORDER GRANTING DECLARATORY RELIEF THAT
THERE IS NO STAY IN EFFECT WITH RESPECT TO THE DEBTOR’S OCCUPANCY
 AT THE PREMISES KNOWN AS 4115 QUENTIN ROAD, BROOKLYN, NEW YORK,
  OR IN THE ALTERNATIVE, MODIFYING THE AUTOMATIC STAY TO PERMIT
          APPLICANT TO EXECUTE ON AN EVICTION JUDGEMENT

        PLEASE TAKE NOTICE that upon the application dated September 24, 2019, (the

“Application”), Interested Party Quentin Manor, LLC, by its attorneys, Shiryak, Bowman,

Anderson Gill, & Kadochnikov, LLP, shall move before the Honorable Nancy Hershey Lord,

United States Bankruptcy Judge in the Courtroom located at the United States Bankruptcy Court

for the Eastern District of New York, located at 271C Cadman Plaza East, Courtroom 3577,

Brooklyn, New York 11201, on October 10, 2019 at 2:00pm, or as soon thereafter as counsel

may be heard, for entry of an order pursuant to 11 U.S.C. §§362(a)(1)&(c)(2)(C), for a

declaratory judgement confirming that there is no stay in effect with respect to the Debtor’s

occupancy at the premises known as 4115 Quentin Road, Brooklyn, New York, (“Subject

Property”), or in the alternative, relief from the automatic stay to permit Quentin Manor to

                                                         1
     Case 1-13-45519-nhl         Doc 474      Filed 10/03/19     Entered 10/03/19 15:23:56




execute on a warrant of eviction removing Debtor from the Subject Property, and for such other

and further relief as this Court deems just and proper.

       PLEASE TAKE FURTHER NOTICE, that objections, if any, to the relief herein

requested shall be in writing, shall state with particularity the grounds for the objection, shall be

filed with the Clerk of the Bankruptcy Court and served upon, the undersigned counsel for the

Applicant by the return date and upon any other person whose nterests would be affected if the

objection is sustained.

       PLEASE TAKE FURTHER NOTICE, that the Hearing may be adjourned from time to

time without further notice other than the announcement of such adjournment in open Court;

       PLEASE TAKE FURTHER NOTICE, that you need not appear at the Hearing if you

do not object to the relief requested in the Motion.

Dated: Kew Gardens, New York
       October 3, 2019
                                                    /s/ Btzalel Hirschhorn, Esq _____
                                                   Btzalel Hirschhorn, Esq.
                                           Shiryak.Bowman, Anderson, Gill & Kadochnikov, LLP
                                                   80-02 Kew Gardens Rd., Ste. 600
                                                    Kew Gardens, NY 11415
                                                    718-263-6800
                                                     Counsel for Quentin Manor, LLC




                                                  2
